 1                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 2

 3   United States Of America,                     )   Case No. Case No. 2:15-cr-00184-JAD
                       Plaintiff,                  )
 4                                                 )   Order on Stipulation
        vs.                                        )
 5                                                 )
     Richard Paul Eccleston,                       )             ECF No. 70
 6                     Defendant.                  )
                                                   )
 7                                                 )
                                                   )
 8

 9            Based on stipulation between the defense and the government, the Court finds that

10   good cause exists to dismiss the pending petition to revoke defendant Eccleston’s supervised

11   release and to vacate the May 6, 2021 hearing.

12            IT IS THEREFORE ORDERED that revocation hearing currently scheduled for
13   May 6, 2021, at 11:00 a.m. is vacated and that the petition to revoke defendant Eccleston’s
14   supervised release is dismissed.
15            DATED this 4th day of May, 2021.
16

17

18                                              _______________________________
                                                Jennifer A. Dorsey
19                                              United States District Court Judge

20

21

22

23

24
                                               2
